PER CURIAM: *
Having read all of Appellant’s brief and also the complaint that was filed to initiate the lawsuit. There is no legal claim of error that would give this court jurisdiction to change the judgment of the district court. Appellant has written well about historical problems and even about courts’ jurisdiction, but he fails to allege any legal right of his that has been violated or personal injury suffered as a consequence, This court must affirm the judgment appealed.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.